Citation Nr: 1544109	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO. 09-02 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for bilateral pes planus, to include residuals of a third metatarsal fracture.

2. Entitlement to an initial rating in excess of 10 percent for a left knee disability, to include residuals of a medial femoral condyle stress fracture with varus deformity.

3. Entitlement to an initial rating in excess of 10 percent for a right knee disability to include residuals of a medial femoral condyle stress fracture with varus deformity and degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Phillip Hatfield, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2002 to August 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran was scheduled to appear before the Board Washington, DC, on February 20, 2014. However, the Veteran did not report to the hearing, and has not provided an explanation for his absence. As such, the Veteran's request for a hearing is deemed withdrawn. See 38 C.F.R. § 20.703 (2014). 

By a November 2014 rating decision, the Veteran's bilateral pes planus was assigned an increased rating, a 30 percent rating, effective November 18, 2014. As the 30 percent disability rating is less than the maximum available rating, and there remains a period of time during which the appeal that the rating was not in place, the issue remains on appeal. See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In March 2014, the Board remanded this case for additional development. The file has now been returned to the Board for further consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.





REMAND

The Board sincerely regrets the additional delay that will result from this remand, but it is necessary that there exists a complete record upon which to decide the claims for service connection, so the Veteran is afforded every possible consideration. 

The Veteran's representative asserted in a May 2015 statement that the Veteran's conditions had become worse since the last VA examination in November 2014. The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination. Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995). As the Veteran's representative's statement suggest an increase in symptomatology since the Veteran's last VA examination, the Board finds that an additional evaluation would be helpful in resolving the issues raised by the instant appeal.

Accordingly, the case is REMANDED for the following action:

1. Any additional VA treatment records concerning the Veteran's claim, not already in the claims folder, should be obtained and associated with the claims folder. 

2. Thereafter, Thereafter, schedule the Veteran for an examination by an examiner with appropriate expertise to determine the nature and extent of all impairment due to the Veteran's service-connected right and left knee disabilities. 

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins. The examiner should note the degree of severity of any instability or subluxation of the knee, determine if the knee locks and if so the frequency of the locking, and note the presence of any effusion into the joints. 

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner. The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so. 

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups). The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss. Finally, the examiner should address the extent, if any, to which the conditions worsened since November 2014. The examiner should explicitly state whether there exists any objective evidence of worsening and describe any such evidence in detail. If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

3. Schedule the Veteran for an examination by an examiner with appropriate expertise to determine the nature and extent of all impairment due to the Veteran's service-connected bilateral pes planus. The examiner should describe all symptoms of the Veteran's bilateral pes planus, including evidence, if any, of swelling, callouses, pain on manipulation, inward bowing of the tendo achillis, and weight bearing over or medial to the great toe. The examiner should discuss whether the symptoms are relieved be shoe or arch support. Finally, the examiner should address the extent, if any, to which the condition worsened since November 2014. The examiner should explicitly state whether there exists any objective evidence of worsening and describe any such evidence in detail. If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

4. The examiner must review the claims folder in conjunction with the examination. A complete rationale for all opinions expressed should be provided. All tests or studies deemed necessary should be conducted, and the results should be reported in detail.

5. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claim. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).


